Exhibit 10.1

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 2 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of June 26, 2013, by and between Accelerize
New Media, Inc., a Delaware corporation with headquarters at 20411 SW Birch St.
Ste. 250, Newport Beach, CA 92660 (the “Company”), and Michael Lin, a natural
person, residing at 1300 Sussex Lane, Newport Beach, CA 92660 (the “Employee”),
is entered as of this 8th day of August 2014. Each of the Company and the
Employee may be referred to hereinafter as a "Party" and collectively, the
"Parties".

 

WHEREAS, the Parties have entered the Employment Agreement as of June 26, 2013;
and

 

WHEREAS, the Parties now wish to adjust the Employee's title and position.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

 

 

1.

Section 2 of the Employment Agreement is hereby replaced in its entirety with
the following:

 

1.     Duties. Employee shall be employed in the position of Chief Financial
Officer. Employee shall (a) perform all duties incident to such offices (b) be
responsible, subject to the direction of the board of directors of the Company
(the “Board”), for the management and business of the Company, and (c) perform
such other tasks, consistent with Employee’s position with the Company, as may
from time to time be assigned to Employee by his/her supervisor and the Board.

 

 

 

2.

All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 

 

EMPLOYEE:

 

 

 

/s/ Michael Lin

Michael Lin

 

 

 

 

ACCELERIZE NEW MEDIA, INC.

 

 

 

By: /s/ Brian Ross

Name: Brian Ross

Title: Chief Executive Officer